DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is rejected for comprising new matter. Claim 14 is amended to recite the ratio of peak fiber diameter to average fiber diameter of “from 0.55 to 0.56”. The range of 0.55 to 0.56 is not supported by the original disclosure.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(2) under 35 U.S.C. 103 as obvious over Dharmarajan et al. (US Pub. No. 2008/0182940).
Claims 1, 4, 6, 7, 10, 11, and 14 : Dharmarajan et al. teach a melt-blown fabric comprising fibers comprising propylenic polymer comprising a first polymer (A) having a weight-average molecular weight of 20,000 or higher [0030] and a second polymer (B) having a weight-average molecular weight of less than 20,000 [0022] wherein a content ratio of polymer B to a total mass of propylenic polymer is from 10% to 38% by mass [0069]. A content ratio of propylenic polymer A is from 2% to 90% by mass [0070]. The meltblown material has a fiber diameter of from 0.1 to 20 microns [0086]. The material is intended for use as a filter media [0092].
Dharmarajan et al. do not teach the intrinsic viscosity of the materials.
However, the materials and polymers disclosed by Dharmarajan et al. appear to be the same or substantially the same as claimed. According to MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” And, further, “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
It is noted that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference (MPEP 2113, II.). “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).” And, further, “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”
Dharmarajan et al. do not teach the peak fiber diameter as tested and determined by Applicant and, therefore, does not teach the claimed ratio of peak fiber diameter to average fiber diameter. The fiber diameter – and, therefore, the fiber diameter distribution - is a well-known and well-recognized result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 5: propylenic polymer A has a MFR of from 1,000g/10 min to 2,500 g/10 min [0031].
Claim 8: Dharmarajan et al. do not teach the specific surface area of the material. However, the materials appear to be the same or substantially the same. The specific surface area is a measurement of surface area of a material using a specific method of testing. If the materials are the same then the specific surface area is the same.
Claim 12: Dharmarajan et al. teach that the media is intended for use as a filter media [0092]. While they do not specifically teach for liquids, the intended use of a material does not distinguish it from the prior art. Dharmarajan et al.’s material is substantially the same as claimed. It is capable of filtering liquids.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that “a composition including a high-molecular-weight propylenic polymer A and a low-molecular-weight propylenic polymer B does not inevitably and necessarily have the specified range of intrinsic viscosity.”
This the Examiner agrees with. 
However, when a composition comprises those two polymers at the same weight percentage, resulting in the same chemical composition, then the intrinsic viscosity is just that, intrinsically the same as a chemical composition and its properties are inseparable (MPEP 2112.01). The Applicant does not address the disclosure of paragraphs [0069-0070] providing the same ranges of composition percentage for the high and low molecular weight polymers.
As previously stated, the compositions appear to be the same or substantially the same and, in that case, will have the same intrinsic properties such as intrinsic viscosity.
Applicant discusses the Examples versus the Comparative Examples and alleges that it is the range of 0.50 (dl/g) to 0.75 (dl/g) is significant. It appears that Applicant is trying to argue unexpected results, however, it is unclear what exactly the unexpected results are. Is it the peak fiber diameter or spinability? What is “unexpected” or superior? 
Regardless, the Examples Applicant is discussing, namely Examples 1 and 2, only disclose a single intrinsic viscosity value of 0.56 (dl/g). When making a claim of unexpected results, Applicant must show evidence of unexpected results and the claims must be commensurate in scope with the evidence. MPEP 716.02 provides guidance on Unexpected Results. “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’ Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”. Mere allegations of unexpected results, such as “the remarkable and excellent effect of the presently claimed invention” (see Remarks page 3), are not sufficient.
At best, the Examples of the instant invention can only be compared to the Comparative Examples at the intrinsic viscosity of 0.56 (dl/g) where the claims recite a much larger range of 0.50 (dl/g) to 0.75 (dl/g).
And, as the Examiner maintains and further discusses below, the prior art discloses the same – or substantially the same – composition 
Applicant argues that Dharmarajan et al. do not teach the claimed composition because in the examples, a content of the polymer is 85wt% of the low molecular-weight and 15wt% of the hight molecular weight.
However, Applicant does not address the clear disclosure in Dharmarajan et al. wherein [0069] discloses that the elastomer (low molecular weight component) is provided in an amount of from 10-95% and [0070] which provides that the thermoplastic component is from 1-99%. Dharmarajan et al.’s disclosure is not limited to the examples. MPEP 2123 clearly states that “patents are relevant as prior art for all they contain” citing “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”
And, further, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778